Citation Nr: 9930022	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-50 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for right sciatic nerve damage with right foot drop, status 
post right hip surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to July 
1956.

The Board of Veterans' Appeal (Board) granted entitlement to 
compensation benefits for a sciatic nerve injury as a result 
of a right hip surgery by VA in December 1986 pursuant to the 
criteria of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) when 
it issued a reconsideration decision in October 1995.

The current appeal arose from an October 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The RO implemented the Board's October 
1995 reconsideration decision by issuing a decision assigning 
a 10 percent evaluation for right sciatic nerve damage with 
foot drop effective July 8, 1987.  

In November 1995 the RO granted entitlement to an increased 
evaluation of 40 percent for right sciatic nerve damage with 
foot drop, status post right hip surgery effective from July 
8, 1987.  The RO also granted entitlement to special monthly 
compensation for loss of use of the right foot pursuant to 
the criteria of 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.350(a) (1999).

In April 1996 the RO affirmed the 40 percent evaluation for 
the service-connected sciatic nerve damage with foot drop, 
status post right hip surgery, denied entitlement to service 
connection for a psychiatric disorder as secondary thereto, 
and denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.

The veteran presented testimony before a RO hearing officer 
in March 1997.  A transcript of his testimony has been 
associated with the claims file.

In August 1997 the RO hearing officer affirmed the 
determinations previously entered.


In February 1998 the Board granted entitlement to 
compensation benefits for recurrent major depression 
secondary to service-connected right sciatic nerve damage 
with right foot drop, status post right hip surgery, and 
remanded to the RO for further development and adjudicative 
actions the issues of entitlement to an increased evaluation 
for right sciatic nerve damage with right foot drop, status 
post right hip surgery, and a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  

In July 1999 the RO granted entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability effective from December 8, 1995, the date of 
receipt of the veteran's claim.  The RO also affirmed the 40 
percent evaluation for the service-connected right lower 
extremity disability. 

The case has been returned to the Board for final appellate 
review.


FINDING OF FACT

The veteran's right sciatic nerve paresthesia is manifested 
by mild to moderate atrophy of the right leg muscles, both 
anterior and posterior compartment, with inability to 
dorsiflex the foot productive of moderately severe incomplete 
paralysis.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for right sciatic nerve damage with right foot drop, 
status post right hip surgery have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An historical review of the record shows that the complete 
clinical records for the veteran's period of hospitalization 
from December 2, to December 22, 1986, at a VA hospital are 
of record.  These records include the summary report of 
hospitalization, progress notes, and operation and recovery 
room reports.

According to the summary report of hospitalization, the 
veteran sustained trauma from an automobile accident in 1981, 
causing a right acetabular fracture.  He was status post open 
reduction/internal fixation of that fracture.  He 
subsequently developed heterotopic ossification at the right 
hip site.  Range of motion was decreased and X-rays showed a 
large, calcified, heterotopic ossification from the greater 
trochanteric, distally.  A bone scan done in September 1986 
had shown no significant change in activity compared to 
studies in the previous two years. Examination revealed 
tenderness over the right hip and limitation of motion of the 
right hip.

The operation report, dated December 5, 1986, showed that, in 
the course of surgery, a large amount of heterotopic 
ossification was immediately identified.  The detailed 
description of the procedure reveals that the sciatic nerve 
was identified well out of the way of the wound and was 
dissected behind a retractor.  Once the heterotopic bone was 
removed, it was noted that the veteran was able to come into 
full extension.  He had internal rotation to approximately 30 
degrees and external rotation to approximately 40 degrees.  
He also had flexion up to greater than 90 degrees.  On 
inspection of the greater trochanter, it was noted that the 
heterotopic ossification appeared to have formed a nonunion 
with the greater trochanter and that the gluteus medius 
muscle was attached to the heterotopic ossification.  

It was therefore decided to take down this nonunion and to 
freshen it up with multiple drill holes and then, using 
number 18-gauge wires, this fragment was circlaged back to 
the greater trochanter with the gluteus medius and minimus 
muscles still attached. Once this was done, the gap between 
the heterotopic ossification and the greater trochanter was 
filled with bone graft which was impacted.  The wound was 
copiously irrigated with normal saline throughout the 
procedure and was irrigated out again at the end of the 
procedure with Betadine/saline solution.  A deep Hemovac 
drain was placed.  All of the muscles were repaired as best 
as possible using interrupted 0 Vicryl.  The skin was closed 
and the operation was completed. At the time the operation 
report was dictated, the patient was still asleep and it 
could not be ascertained whether the sciatic nerve was 
intact.

The recovery room record included recovery nurses' notes to 
the effect that the veteran complained of pain of the right 
hip and inability to move the right toes and lack of 
sensation of same.  Other recovery room notes showed that the 
motor function of the right lower extremity, if any, was very 
weak.

Thereafter, careful examination showed decreased sensation in 
the L5-Sl distribution of the right foot and an inability to 
plantar flex or dorsiflex.  Right lower extremity examination 
was consistent with an L5-Sl distal palsy of the sciatic 
nerve.  By December 9th, the veteran had only partial 
movement of his toes and there was no change in the sensory 
examination.  He had postoperative radiation therapy 
treatment to the right hip for two weeks and in the meanwhile 
was fitted for a splint for his right lower extremity 
footdrop.  The postoperative range of motion of the right hip 
was as follows: Flexion 80 degrees, abduction 12 degrees, 
adduction normal, internal rotation 36 degrees, external 
rotation 34 degrees and extension minus 24 degrees.  The 
hospital discharge diagnoses were: resection of heterotopic 
ossification of the right hip and sciatic nerve palsy of the 
right leg.

Outpatient treatment records from the orthopedic clinic 
showed that the veteran was seen there in January 1987 for 
sciatic nerve palsy.  He was to continue physical therapy and 
wear an arthrosis.  

Other reports showed that the veteran was doing fine as far 
as his right hip range of motion was concerned.  He continued 
to demonstrate loss of movement of the right lower extremity.  
He was seen thereafter for both treatment of his right hip 
and for sciatic neuropathy. 

In an October 1995 reconsideration decision, the Board 
granted benefits under 38 U.S.C.A. § 1151 solely for the 
right sciatic nerve damage with right foot drop component 
that occurred following right hip fracture surgery by VA in 
1986.  The Board noted that the case had been referred by the 
Board to an Independent Medical Expert (IME) for an advisory 
opinion.  

The independent medical specialist advised that veteran's 
right sciatic nerve palsy with associated foot drop and 
disability did occur following the surgical procedure  of 
removal of heterotopic ossification from the region of the 
right hip in December 1986.  All the disability related to 
this nerve palsy was the consequence of this surgical 
procedure.  Sciatic nerve injury was a recognized 
complication of this type of surgical procedure and therefore 
it was included in the list of complications and risks 
advised to the patient.  The complication did occur causing 
the veteran further disability, but the procedure and the 
recognition of the potential problems of sciatic nerve injury 
were recognized and, according to the operative report, 
attempts were made to try to avoid this complication.  The 
complication was clearly recognized in the immediate 
postoperative period and treated.

The October 1996 VA neurologic examination report shows 
objective findings revealed right sciatic radiculitis with 
right foot drop, status post surgery to the right sciatic 
nerve.  Also noted was a degenerative disc disease process of 
the lumbosacral spine characterized as severe.  Pain was 
noted over a 14 centimeter scar from removal of an 
ossification of the right sacral area.  The veteran had 
complete right foot drop.  He used a right foot brace and 
cane for support.  

An X-ray of the right hip in December 1995 revealed a complex 
screw/plate fixation device overlying the acetabular 
component of a total hip prosthetic device.  

In March 1997, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted that his right lower extremity symptoms 
included burning sensation, pain and right foot drop.

An April 1997 private examination report shows the veteran 
was noted to have a foot drop brace and a cane.  He had a 
high stepping gate with a foot that flopped and did not 
dorsiflex.  He had numbness from the knee down.  He had good 
sensation above the knee and some weakness was noted of the 
quads on the right.  The right calves measured 14 inches and 
the left calf measured 15 inches.  The right thigh measured 
20 inches and the left thigh measured 20 1/2 inches.  An X-ray 
study showed a well placed total hip.  Diagnoses were status 
post sciatic nerve injury with flail foot as well as nerve 
pain involving the lower extremity; total hip prosthesis and 
trigeminal neuralgia.  

An April 1997 VA neurologic examination report shows it was 
noted that the veteran had a history of right lower extremity 
weakness, following complications of a right hip replacement.  
He stated he had a hip replacement 10 years earlier and his 
leg became weak due to sciatic nerve injury.  This resulted 
in his having weakness from the knee down and a complete 
right foot drop.  It was noted that he had complete 
electrodiagnostic studies of the right lower extremity and 
was placed in an ankle/foot orthotic splint device (AFO) 
which held his foot up when he walked.  

On objective examination, sensation was normal to light touch 
bilaterally.  Vibratory sensation was intact at the ankles.  
Gait was normal with respect to heel, toe and tandem walking.  
There was variable strength of the quadriceps and obturator 
group as well as the hamstrings on the right side.  There was 
no movement in dorsiflexion or plantar flexion of the right 
foot or toes.  Reflexes were two plus and symmetric 
throughout, with the exception of the right ankle reflex, 
which was absent.  There was some atrophy of the right lower 
extremity below the knee.  This was considered mild.  

Impression revealed an individual with a history of 
trigeminal neuralgia and right lower extremity weakness.  The 
examiner concurred that the veteran probably had had a 
sciatic neuropathy.  He also had had some symptom 
magnification showing weakness in his quadriceps, obturator 
group and other muscle groups outside the distribution of the 
sciatic nerve, of variable give-way quality, which was 
compatible with symptom magnification.  The examiner noted he 
did not feel that the veteran's trigeminal neuralgia was in 
any way related to his sciatic nerve injury.  

A February 1999 VA special neurologic examination report 
shows the examiner noted reviewing the claims-file with 
medical records in preparation of his report.  It was noted 
as history the had surgery on his right hip in 1986 which was 
complicated by injury to the sciatic nerve.  He worked as a 
plumber until that time and had not worked since the surgery.  
He complained of occasional numbness of both thighs as well, 
which had developed more recently.

Nothing made his right lower extremity symptoms better.  The 
most aggravating factor was prolonged standing in a still 
position.  Walking also aggravated the symptoms.  He stated 
that his right lower extremity pain was continuous.  At 
times, it flared up.  Tylenol helped the pain to a mild 
degree.  He stated that he cannot sleep on his right side 
secondary to pain.  The pain intensity was "7" and occurred 
daily.  The duration was "a couple of minutes".  There was 
associated pain, weakness, fatigue, and functional loss.  

Current medications were Tylenol and Motrin.  He stated 
medications decreased the pain "sometimes."  He reported 
paresthesias of the right foot.  He experienced bilateral 
pain in the gastrocnemius muscles in the lower extremities.  
He stated that the pain made him sit down a lot.  Otherwise, 
he felt that he was unable to pursue his previous occupation 
as that of a plumber.  The right sciatic nerve was involved.

On physical examination, the veteran was described as a well-
developed, well-nourished individual who was in no distress.  
Mental status examination was normal.  Sensation was 
subjectively decreased in the entire right lower extremity. 

Gait was remarkable for steppage quality secondary to right 
footdrop.  Strength in the right lower extremity showed 5/5 
strength of the hamstrings.  There was 0/5 dorsiflexion of 
the foot and toes.  Plantar flexion was slightly weak, 
although this could not be confirmed as the weakness was of 
the give-way quality.  Reflexes were 0 at both ankles and 2+ 
at both knees.  The right sciatic nerve was involved, distal 
to the branch to the hamstrings.  

There was paralysis, with 0 dorsiflexor function of the toe 
and foot extensors.  There was mild wasting of the posterior 
and anterior compartment muscle groups in the right leg 
distal to the knee.  There was no neuralgia or neuritis.  
Muscle wasting represented the direct effect of nerve damage 
rather than disuse.  This was only confined to the right 
lower extremity.  

The left lower extremity was not involved.  The veteran 
reported involvement in his hip, knee and ankle joints.  
Ankle range of motion was 0-55 degrees in plantar flexion.  
Dorsiflexion could not be accomplished past the 0 degree 
point.  Active plantar flexion was equal to passive plantar 
flexion on the right.  The right knee showed 0-125 degrees 
active flexion with 135 degrees of passive flexion.  

There was 5 degrees of valgus.  Hip joint flexion was 100 
degrees, extension was 0 degrees, abduction was 25 degrees, 
adduction was 15 degrees, internal rotation was 35 degrees 
and external rotation was 35 degrees.  There was no pain on 
motion, except for the hip joint measurements.  The pain was 
at the extreme of range of motion in each direction.  There 
was no additional limitation by pain, fatigue, weakness, or 
lack of endurance.

It was noted that electromyography (EMG) and nerve conduction 
velocity (NCV) tests of the lower extremities revealed 
subnormal amplitudes in all nerves tested in the right lower 
extremity consistent with a sciatic mononeuropathy.  Chronic 
denervation changes were seen in the right lower extremity, 
which also concurred with a diagnosis of sciatic neuropathy.  
The hamstring muscle appeared to be spared on the right.  
Diagnosis was right sciatic mononeuropathy.



The examiner noted that under diagnostic code 8520 for 
paralysis of the sciatic nerve, the veteran had moderately 
severe incomplete paralysis.  There was mild to moderate 
atrophy of the right leg muscles, both anterior and posterior 
compartment, with inability to dorsiflex the foot.  Plantar 
flexion was spared.

On a follow-up evaluation in February 1999, the veteran had 
no change in symptoms since his last visit.  His examination 
was unchanged.

EMG and NCV studies were carried out and revealed changes 
consistent with a right sciatic neuropathy.  Chronic 
denervation changes were seen in the anterior compartment 
muscles of the right leg, consistent with replacement of 
normal muscle tissue with scar tissue.  Actual decreased 
recruitment was seen in this muscle. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999). Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. 
§ 4.41.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be mild, or 
at most moderate in degree.  38 C.F.R. § 4.124a.

For complete paralysis of the sciatic nerve manifested by the 
foot dangling and drooping and no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost, an 80 percent evaluation is warranted.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
warrants an evaluation of 60 percent and moderately severe 
symptomatology warrants an evaluation of 40 percent.  Id.  
The schedule provides an evaluation of 20 percent for 
moderate symptomatology and a 10 percent evaluation for mild 
symptomatology.  Id.

The evaluation of the same disability under various 
diagnoses, or the use of manifestations not resulting from 
service-connected disease or injury in establishing 
evaluation, is to be avoided.  38 C.F.R. § 4.14 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1999).


Analysis

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his right sciatic nerve 
damage with right foot drop, status post right hip surgery is 
"well- grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992); see 
also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


The Board is also satisfied that as a result of the February 
1998 remand of the case to the RO for further development and 
adjudicatory actions, all relevant facts have been properly 
developed.  Moreover, there is no indication that there are 
additional records which would aid a decision.  The Board 
concludes that the record is complete and there is no further 
duty to assist the veteran in developing his claim under 38 
U.S.C.A. § 5107(a).

The Board notes that benefits under 38 U.S.C.A. § 1151 have 
been granted solely for the right sciatic nerve damage 
component with associated right foot drop of status post 
right hip fracture surgery undertaken by VA in December 1986.  
Significantly, the Board may not consider symptoms associated 
with any other coexisting right lower extremity disability 
for which entitlement to related VA benefits has not been 
established.  

In this regard the evidence shows that EMG and NCV tests of 
the revealed subnormal amplitudes in all nerves tested in the 
right lower extremity consistent with a sciatic 
mononeuropathy.  Chronic denervation changes were seen in the 
right lower extremity which were consistent with a diagnosis 
of sciatic neuropathy.  The hamstring muscle appeared to be 
spared on the right.  The pain was at the extreme of range of 
motion in each direction.  There was no additional limitation 
by pain, fatigue, weakness, or lack of endurance.  

Following a recent VA neurologic examination in February 1999 
with review of the veteran's claims file, the examiner noted 
that under Diagnostic Code 8520 for paralysis of the sciatic 
nerve, the veteran had moderately severe incomplete 
paralysis.  The examiner noted that the associated 
manifestations were mild to moderate atrophy of the right leg 
muscles, both anterior and posterior compartment, with 
inability to dorsiflex the foot.  Plantar flexion was spared.  
Accordingly, as the medical evidence fails to demonstrate 
findings of right sciatic nerve damage with right foot drop, 
status post right hip surgery meeting or more nearly 
approximating severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy or complete paralysis of 
the sciatic nerve, the preponderance of the evidence is 
against the grant of an increased evaluation in this case.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's right lower extremity 
disability, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, since 
the record essentially demonstrates continuity of 
symptomatology over years of moderately severe incomplete 
paralysis associated with right sciatic nerve damage with 
right foot drop, consistent with the 40 percent evaluation in 
effect since July 8, 1987, "staged" ratings are not 
appropriate.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issue that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the veteran's case at hand, the RO determined that his 
right sciatic nerve damage with right foot drop, status post 
right hip surgery did not render his disability picture 
unusual or exceptional in nature as to warrant assignment of 
an increased evaluation on an extraschedular basis.  The 
Board agrees with the determination of the RO.

The Board notes that the schedular evaluation in this case is 
not inadequate.  For the disability at issue, there is a 
higher schedular rating provided through the application of 
regular schedular standards when higher degrees of disability 
are found, but the medical evidence in this case reflects 
that such higher degree of disability is not demonstrated.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization for the disability under consideration.  As 
the Board noted earlier, the RO granted entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability.  Such benefit is on the 
basis of extraschedular evaluation and contemplates the 
effect of the right sciatic nerve disability on the veteran's 
ability to work.  The Board finds no basis upon which to 
predicate referral of the veteran's case to the 
Undersecretary of the Director of the VA Compensation and 
Pension Service for consideration of an increased evaluation 
for the right sciatic nerve disability on an extraschedular 
basis pursuant to the criteria under 38 C.F.R. § 3.321(b)(1).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for the right sciatic 
nerve damage with right foot drop, status post right hip 
surgery.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for right sciatic 
nerve damage with right foot drop, status post right hip 
surgery is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

